McINERNEY, Justice
(concurring specially) :
I believe the principal question is whether the fee of the architect contracted to be paid from funds to be later voted by the people in approving a bond issue is an enforceable debt.
Article 10, § 26, Oklahoma Constitution, which is construed in O’Neil Engineering Co. v. Incorporated Town of Ryan, 32 Okl. 738, 124 P. 19 (1912) and Town of Red Fork v. Gantt-Baker Co., Inc., 130 Okl. 175, 266 P. 444 (1928), cited by Defendant-in-Error, prohibits such an indebtedness. I would affirm the judgment of the trial court on the basis of the rule announced in these cases.
I am authorized to state that WILLIAMS and HODGES, JJ., concur in the views herein expressed.